Citation Nr: 1027981	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 
1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had a Travel Board hearing in May 2010.  A transcript 
is associated with the claims file.  



FINDINGS OF FACT

1.  The Veteran is in receipt of compensation for residuals of 
prostate cancer at a 60 percent evaluation, tinnitus at a 10 
percent evaluation, and right ear hearing loss at a 
noncompensable level; the combined disability rating is 60 
percent.

2.  The Veteran has met the threshold requirements for a 
consideration of a schedular TDIU; he has been medically found to 
be unable to engage in a substantially gainful occupation due to 
his service-connected prostate cancer residuals.



CONCLUSION OF LAW

The criteria for a schedular TDIU have been met.  38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 4.16, 4.19; Moore v. Derwinski, 1 Vet. 
App. 356 (1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for a TDIU.  Therefore, no further 
development is needed with respect to this claim.  

Legal Criteria

A total rating based on unemployability due to service-connected 
disabilities may be granted if the service-connected disabilities 
preclude the Veteran from obtaining or maintaining substantially 
gainful employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

For schedular entitlement, if there is only one such disability, 
it must be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability rated 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The Board must determine whether the Veteran's service-connected 
disabilities preclude him from engaging in substantially gainful 
employment (work that is more than marginal, which permits the 
individual to earn a "living wage").  See Moore v. Derwinski, 1 
Vet. App. 356 (1991).  The fact that a Veteran may be unemployed 
or has difficult obtaining employment is not determinative.  The 
ultimate question is whether the Veteran, because of service-
connected disability, is incapable of performing the physician 
and mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In 
making its determination, VA considers such factors as the extent 
of the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.16(b), 4.19.

Analysis

The Veteran contends that he is entitled to a TDIU as a result of 
his service-connected disorders.  Specifically, he contends that 
the residuals of his prostate cancer, currently evaluated at 60 
percent disabling, prevent him from engaging in any type of 
meaningful employment.  

In addition to prostate cancer residuals, the Veteran is 
currently service-connected for tinnitus at a 10 percent 
evaluation, and for hearing loss in the right ear at a 
noncompensable evaluation.  His combined disability percentage is 
60 percent.  

The facts of this case present an interesting question regarding 
the schedular requirements for a TDIU.  That is, the Veteran has 
three service-connected disabilities, one of which is 60 percent 
disabling, which are a combined 60 percent disabling.  On its 
face, it would appear that the Veteran does not meet the 
schedular requirement-two or more disabilities not meeting the 
required combined 70 percent evaluation.  If the Veteran's 
tinnitus and hearing loss were not service connected, he clearly 
would meet the schedular requirements for a TDIU-a single 
service-connected disability rated as 60 percent disabling.  The 
regulatory requirement that a veteran with two or more service-
connected disabilities have a combined 70 percent evaluation when 
one of the disabilities is rated as 60 percent disabling appears 
to penalize such a Veteran.  

Because the Veteran's service-connected prostate cancer residuals 
are the disability rendering him unemployable, the Board finds 
that the initial threshold requirement for entitlement to a TDIU 
on a schedular basis is met.  

The Veteran's occupational history indicates that he worked for 
the Florida Department of Agriculture as an insect control 
scientist, and that his job required him to be in citrus groves 
as well as in an office environment.  The Veteran left this 
employment due to the fact that he was experiencing incontinence 
as a result of surgery that had been performed on his prostate.  
The Veteran has also worked as a substitute teacher, and in some 
capacity for the Walt Disney Corporation at Walt Disney World 
Resorts.  He has not been employed since March 2004.  

In connection with his claim for a TDIU, the Veteran has 
submitted the statements of two of his treating physicians.  One 
of these letters, dated in November 2004, states that the Veteran 
"cannot work in his current job or anything similar," and that 
"his disability is permanent and total in nature."  The second 
letter, dated in December 2004, is from the Veteran's private 
urologist, and it indicated that the Veteran has incontinence 
post-prostatectomy, and that the condition "will likely be a 
life-long impairment which will preclude [him] from maintaining 
gainful employment."  

Subsequent to the letters submitted by private physicians, 
records from the Social Security Administration (SSA) were 
obtained.  In a determination for SSA disability benefits, it was 
noted that the Veteran is "disabled because of prostate 
cancer," and that the condition became disabling after March 
2003.  

There is ample evidence showing that the Veteran's incontinence, 
a principal residual from his service-connected prostate cancer, 
is very limiting with respect to his prospects for gainful 
employment.  The Veteran testified at a Travel Board hearing that 
he could not even work in an inside environment, such as in a 
classroom, due to his inability to control his bladder.  In 
addition to the Veteran's own testimony, he has provided medical 
evidence of his being unemployable due to residuals of prostate 
cancer.  Indeed, two private physicians have considered him 
totally disabled, and his private urologist unequivocally stated 
that the Veteran's service-connected prostate cancer residuals 
prevent him from engaging in meaningful employment.  

As this is the case, the Veteran meets the basic eligibility for 
a TDIU, and the preponderance of the evidence supports a 
conclusion that the Veteran is, in fact, unemployable due to his 
service-connected prostate cancer residuals.  As such, the 
criteria for entitlement to a TDIU have been met, and the claim 
is granted.  


ORDER

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) is 
granted.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


